Citation Nr: 0010448	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1973.  This included service in Vietnam from February to 
December 1971.  His principal duty assignment in Vietnam was 
as a telephone switchboard operation with the 63rd Signal 
Company, 63rd Signal Battalion, and the 337th Signal Company 
(Support), 63rd Signal Battalion.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997 at which time it was remanded for 
further development.  The case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran was bitten on the toe by a snake during his 
service in Vietnam.

2.  The currently diagnosed PTSD is not attributable to 
military service or to any incident occurring therein, 
including the time when the veteran was bitten by the snake.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the claim is not inherently 
implausible.  The Board also finds that all relevant facts 
have been properly developed to the extent possible.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post 
service medical treatment records.  The veteran has been 
afforded psychiatric examinations by different VA mental 
health professionals.  Also, he has had a personal hearing 
before the undersigned in March 1997 at the Denver RO.

The Board notes that, as a result of its remand in 1997, the 
veteran was contacted for assistance in confirming his 
claimed stressors, He responded by completing the VA stressor 
information form; however, in later correspondence, the RO 
informed him that U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) requested that he provide additional 
information, but he has not responded to the request.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires:  (1) Medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that he received an award of the Purple Heart 
Medal, the Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed inservice stressor, absent evidence to the contrary.  
See Cohen, supra.

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994).

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence establishing a diagnosis of PTSD, the 
Board finds that the evidence which is of record includes 
diagnoses of that disorder.  At the time of a VA psychiatric 
examination accorded the veteran in February 1994, the 
examiner opined that the veteran was "moderately severely" 
disabled due to PTSD with symptoms of alcoholism and 
depression; however, social workers at the Vet Center 
indicated in a February 1994 letter that the veteran did not 
have sufficient pathology to establish a diagnosis of PTSD.  

One of the VA psychiatrists who examined the veteran in July 
1999 opined that the veteran had unverified stressors that 
might well cause PTSD and the veteran was given an Axis one 
diagnosis of PTSD, "causes unverified."

Regarding the second element of a well-grounded claim for 
PTSD, there must be credible evidence that the veteran's 
claimed stressors actually occurred.  The Board notes that, 
if a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart Medal, the Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).  Where the claimed stressor is not 
related to combat, "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke...in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  The criteria now require 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The question of whether a 
claimed stressor was severe enough to cause PTSD in a 
particular individual is now a clinical determination for the 
examining mental health professional.  See Cohen, supra.

Nothing in Cohen, however, negates the need for a veteran to 
produce credible, corroborating, and supporting evidence of 
any claimed noncombat stressor used in supporting a diagnosis 
of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The corroboration may be by service records or other 
satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In Doran, the veteran's service records had been 
lost due to fire; however, his account of inservice stressors 
was corroborated by statements from fellow servicemen.

In the present case, the veteran indicated at the time of his 
February 1994 psychiatric examination that, while he did not 
engage in active combat in terms of serving on patrols, he 
was subject to daily mortar fire and rocket attacks and the 
"uncertainty of life in that kind of a combat zone."  He 
claimed that, on one occasion while swimming, a dead body 
floated into the area where he was.  He acknowledged daily 
use of heroin and cocaine and indicated that this kept him 
emotionally numbed to everything for most of his time in 
Vietnam.  He stated that he returned home from Vietnam in 
December 1971 because of a poisonous snakebite.  

In his notice of disagreement received in June 1994, the 
veteran indicated that enemy shelling to which he was exposed 
took place in the base camp area.  He added that he did, 
indeed, see people die while he served in Vietnam and this 
was still in his head.

In a June 1994 communication, the veteran described the 
shelling as taking place directly outside his hutch.  He 
added that he saw people get blown up.  He recalled having 
seen one individual burned to death and he added that he saw 
people with their arms and legs blown off.

In a substantive appeal dated in March 1995, the veteran 
reported that he made daily trips to the local Medivac 
Center.  He indicated that at that location he saw many 
severely wounded individuals and rows of dead bodies in bags 
awaiting processing.  He claimed that he was subject to 
mortar attacks on the base and spent many hours in the bunker 
near his barracks.

During his March 1997 hearing before the undersigned, the 
veteran testified that, while serving in Vietnam, he was 
bitten on the toe by a snake.  He claimed that this episode 
almost cost him his life.

In an August 1997 statement, the veteran recalled that, soon 
after arriving in Vietnam, he was in a location which was 
exposed to incoming mortar fire.  He spent most of his tour 
near Phu Bai and the location where he was assigned was 
rocketed or attacked by mortars about once or twice a month.  
He recalled one incident when a mortar attack took place and 
another soldier was blown from one end of the hutch to the 
other.  He also recalled vivid memories of an incident when a 
helicopter brought in two wounded soldiers.  He stated that 
he had vivid memories of seeing the look in the eyes of one 
of the soldiers.

The veteran was informed by letter dated August 7, 1998, that 
the U.S. Armed Services Center for Research of Unit Records 
(Center) needed more specific information concerning the 
mortar attacks the veteran reportedly witnessed while serving 
with the 63rd Signal Battalion in order to help verify the 
veteran's reported stressors.

The National Personnel Records Center indicated in September 
1998 that a search of morning reports and rosters revealed no 
entries pertaining to the veteran for the timeframe between 
February 1971 and December 1971.

At the time of one of the July 1999 psychiatric examinations, 
the veteran stated the worst part of his service in Vietnam 
was being afraid 24 hours a day, seven days a week.  He 
stated that he never knew when things might happen.  He 
indicated that he heard about things like an individual who 
was blown from one end of the hooch to the other by an 
incoming rocket.  He reported that he heard about things like 
this once or twice a week.  He acknowledged that sometimes it 
would be months when there was no incoming rocket attack.  He 
acknowledged that he never went out on patrols.  He claimed 
to have to pull guard duty on two occasions.

With regard to the snakebite incident in December 1971, he 
indicated he was wearing sandals and was in the latrine one 
evening.  He felt a stinging sensation on the right big toe 
and saw the form of a snake slither away.  He immediately 
went for medical help.  He stated that he spent the first 
15 minutes of that night wondering whether he was going to 
die since he could not identify the type of snake and he 
claimed he was told that the venom might as easily kill him 
as the poisonous bite.  Notation was made that he expressed 
anger about the request from VA asking him for specific names 
of individuals who were casualties when he was in the 
emergency room where he had come to get his jungle rot 
treated and he saw wounded individuals brought in.  He 
claimed one individual had no arm and leg and another was 
burned badly.  He stated that he knew he saw these things, 
whether or not VA believed him.

When he was examined by another VA physician that same month, 
it was indicated that he had not served in combat while in 
Vietnam.  During the examination, the veteran did not once 
mention the snakebite incident or any emotions attached to 
the snakebite during the entire examination.  He talked at 
great length about other situations which he felt were 
stressful.  He indicated these had been mentioned before in 
his record, but it was noted these other situations had not 
been verified as stressful incidents.

The veteran's DD Form 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy.  The Board notes that the RO has made efforts to 
verify the stressors claimed by the veteran.  Significantly, 
however, the veteran has not provided enough specific 
information to allow VA to attempt to confirm the occurrence 
of any stressors.  Accordingly, the veteran has not provided 
the detailed information necessary to attempt to confirm his 
claimed stressors.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1993).

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from servicemen corroborating 
the veteran's account of his claimed stressors.  Accordingly, 
the Board finds that there is no credible corroborating 
evidence that the claimed inservice stressors actually 
occurred, except for the incident involving the snakebite.

With regard to the snakebite, this incident was specifically 
addressed by the two VA psychiatrists who examined the 
veteran in July 1999.  One indicated that he did not think 
the snakebite was a viable stressor for the veteran's PTSD.  
He added that the veteran had unverified stressors that might 
well have caused PTSD, but, as has been discussed above, VA 
has been unable to verify any stressful incidents other than 
the snakebite episode.

The second VA psychiatrist who examined the veteran in July 
1999 noted that during the examination the veteran did not 
once mention the snakebite or any emotions attached to a 
snakebite incident.  He agreed with previous examiners and 
with the VA psychiatrist whose report of examination is cited 
above, that the veteran had symptoms of PTSD.  He indicated 
that based on his treatment and mental status, the diagnosis 
of PTSD seemed justified, but, in his opinion, "it is not 
related to the snakebite episode and, therefore, by 
definition, cannot be service connected."  He noted that it 
could be connected to the veteran's early home situation 
which he had described to several examiners as chaotic.  
Notation was also made of a long history of alcohol abuse.  
The examiner stated that because of the "limitation" of the 
stressor which was verified, he believed the veteran had PTSD 
from other stressors without clear identification as to what 
they were.

In a September 1999 addendum, the psychiatrist indicated that 
he could imagine situations in which a snakebite could be the 
cause of PTSD, but he did not believe that was true in the 
veteran's case.

The Board is not required to accept an unsubstantiated 
diagnosis that alleged PTSD had its origins during the 
veteran's Vietnam service.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 
78 (1994).

Based on the foregoing, the veteran cannot be service 
connected for PTSD where in a case such as this the evidence 
does not support any verifiable inservice, noncombat-related 
stressor.  The criteria for service connection for PTSD, 
therefore, have not been met.  The veteran's account of 
incidents occurring during service, other than the incident 
involving the snakebite, have not been verified and no 
credible evidence has otherwise been presented to support the 
occurrence of the inservice stressors.  An alleged link set 
forth by various examiners between the claimed stressors and 
service is not in and of itself sufficient to grant service 
connection for PTSD.  While in this case, a diagnosis of PTSD 
is present, credible supporting evidence that the claimed 
inservice stressors occurred is not.  As such, the claim for 
service connection for PTSD fails on the basis that all three 
elements required for such a showing under the provisions of 
38 C.F.R. § 3.304(f) have not been met.  Therefore, the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  


ORDER

Service connection for PTSD is denied.


		
	Renee M. Pelletier
	Member, Board of Veterans' Appeals

 
- 9 -

- 5 -


